DETAILED ACTION
This is in response to the Request for Continued Examination filed 8/16/2022 wherein claims 1-7 and 14-16 have been withdrawn and claims 8-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Champion (US 3,691,766) in view of Grivas et al. (US 7,836,702), Zhao et al. (US 2001/0001897), and Rowe et al. (US 2007/0099013).
Regarding Independent Claim 8, Champion teaches (Figures 1-3) a gas turbine engine (11) comprising: 
a diffuser wall (annotated below);
a combustor liner (annotated below); and
a turbine vane (annotated below) attached to (see Figure 2) the combustor liner (annotated below) at a radially distal portion (annotated below), wherein the turbine vane (annotated below) is attached to (see Figure 2) the diffuser wall (annotated below) at a radially proximal position (annotated below). Champion does not teach 
Champion does not teach a support structure integrally attached to the combustor liner at the radially distal position and a turbine vane integrally attached to the diffuser wall at an inwardly adjacent position to the radially distal position, wherein the support structure is less dense than the turbine vane and the combustor liner such that the support structure is configured to be removed without damaging the turbine vane and combustor liner such that when the support structure is removed the turbine vane remains attached to the diffuser wall and a thermal expansion gap is formed between the turbine vane and the combustor liner.
Grivas teaches (Figures 1-5) a turbine vane (24) attached to (at 35) the combustor liner (32) and the diffuser wall (at 30), wherein a thermal expansion gap (see Column 4, line 50 -  Column 5, line 9 and Figure 2) is formed between the turbine vane (at 28 of 24) and the combustor liner (32), the thermal expansion gap including depressions (62) which are located between the combustor liner (at 35) and the turbine vane (at 28) at an inwardly adjacent position to the radially distal position (the radially distal position at the outer surface of 35; see Figure 2), wherein the turbine vane (24) remains attached to the diffuser wall (at 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventions to modify Champion to include the thermal expansion gap formed between the turbine vane and the combustor liner, as taught by Grivas in order to avoid binding between sliding joints while avoiding leakage therethrough (Column 4, line 50 – Column 5, line 9 of Grivas).
Champion in view of Grivas does not teach that a support structure integrally attached to the combustor liner and the turbine vane where the depressions are formed, wherein the support structure is less dense than the turbine vane and the combustor liner such that the support structure is configured to be removed without damaging the turbine vane and combustor liner.
Zhao teaches (Figure 1) the use of a support structure (at 18) which is integrally attached (see Figure 1 and Paragraph 0016) between two walls (10 and 12) to form a depression or groove (at 14; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Grivas to include a support structure which is integrally attached between two walls to form a depression or groove, as taught by Zhao, in order to yield a desired channel between permanent layers that are substantially free of surface defects (see abstract and Paragraph 0010 of Zhao). Champion in view of Grivas and Zhao does not teach that the support structure is less dense than the turbine vane and the combustor liner such that the support structure is configured to be removed without damaging the turbine vane and combustor liner.
Rowe teaches (Figures 1-2) a support structure (110) that is less dense (Paragraph 0020) than the gas turbine components subjected to high temperatures (Paragraphs 0002 and 0017-0020) such that the support structure (110) is configured to be removed without damaging the components subjected to high temperatures (Paragraphs 0002 and 0017-0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Grivas and Zhao to include the support structure that is less dense than the gas turbine components subjected to high temperatures such that the support structure is configured to be removed without damaging the components subjected to high temperatures, as taught by Rowe, in order to provide a more porous layer to facilitate smoothing such that the aerodynamic properties and heat transfer coefficient are improved (see Paragraphs 0002 and 0020 of Rowe).
It is noted that the term “integrally” has been interpreted using the dictionary definition “formed of constituent parts” as defined by Collins English dictionary.

    PNG
    media_image1.png
    1133
    1252
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Champion (US 3,691,766) in view of Grivas et al. (US 7,836,702), Zhao et al. (US 2001/0001897), and Rowe et al. (US 2007/0099013) as applied to claim 8 above, and further in view of Schwarz et al. (US 2017/0343011) and Lyons et al. (US 2016/0195275).
Regarding Claim 9, Champion in view of Grivas, Zhao, and Rowe teaches the invention as claimed and as discussed above. Champion in view of Grivas, Zhao, and Rowe does not teach, wherein the combustor liner, the support structure, and the turbine vane are formed of nickel or a nickel alloy.
Schwarz teaches a guide vane (210) along with support structures (217 and 218) being formed of a nickel-based super alloy (Paragraph 0026 of Schwarz) and Lyons teaches combustor liner panels (72, 74) which are manufactured of a nickel-based super alloy (Paragraph 0040 of Lyons).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Grivas, Zhao, and Rowe to include the nickel alloy material as taught by Schwarz and Lyons, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Champion (US 3,691,766) in view of Grivas et al. (US 7,836,702), Zhao et al. (US 2001/0001897), and Rowe et al. (US 2007/0099013) as applied to claim 8 above, and further in view of Houde et al. (WO 2018/144064).
Regarding Claim 10, Champion in view of Grivas, Zhao, and Rowe teaches the invention as claimed and as discussed above. Champion in view of Grivas, Zhao, and Rowe does not teach that the support structure is formed of a repeating network of spar assemblies.
Houde teaches (Figures 1-18) a panel (200) that can be used in structures such as a combustor, an exhaust, a transition, a nozzle, a liner heat shield, a tile, a seal, an impingement plate, a liner, a chute, a damper, a ring, a baffle, a vane, or a vane ring (Paragraphs 0016 and 0052), wherein the panel is formed of a repeating network of spar assemblies (at 210; see Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Champion in view of Grivas, Zhao, and Rowe to include the repeating network of spar assemblies, as taught by Houde, in order to vary the heat transfer and/or vibration damping properties of the component to extend the potential service life of the component (Paragraph 0016). 
Regarding Claim 11, Champion in view of Grivas, Zhao, Rowe, and Houde teaches the invention as claimed and as discussed above. Champion in view of Grivas, Zhao, Rowe, and Houde does not teach, as discussed so far, wherein each spar assembly has a square bipyramid shape.
Houde teaches (Figures 1-18) the repeating spar assembly (the 3-D lattice, metallic web 210; see Paragraph 0053) includes rods and web filaments that are of any desired shape, profile, orientation, and metallic density (Paragraph 0053).
Applicant has not disclosed that using a square bipyramid shape results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the 3-D lattice, metallic web as taught by Houde. Accordingly, absent persuasive evidence that the square bipyramid shape is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).
Regarding Claims 12 and 13, Champion in view of Grivas, Zhao, Rowe, and Houde teaches the invention as claimed and as discussed above. Champion in view of Grivas, Zhao, Rowe, and Houde does not teach, as discussed so far, wherein each spar has a diameter from 0.005 inches (0.13mm) to 0.02 inches (0.51 mm), inclusive or wherein each spar has a length from 0.03 inches (0.76 mm) to 0.1 inches (2.5 mm), inclusive.
Houde teaches (Figures 1-18) the repeating spar assembly (the 3-D lattice, metallic web 210; see Paragraph 0053) includes rods and web filaments that are of any desired shape, profile, orientation, and metallic density (Paragraph 0053) and the profiles, dimensions, angular orientation, pitch, density of cooling holes are varied to achieve desired cooling flow properties (Paragraph 0058).
Therefore, the dimensions of the rods and web filaments of the 3-D lattice are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that selectively varying the dimensions of the rods and web filaments of the 3-D lattice leads to achieving desired cooling air flow properties with resultant heat transfer and/or vibration damping (Paragraphs 0053 and 0058). Therefore, since the general conditions of the claim, i.e. that the dim dimensions of the rods and web filaments of the 3-D lattice can be selectively varied, were disclosed in the prior art by Houde, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the dimensions of the spar assemblies as taught by Houde in order to achieve desired cooling air flow properties with resultant heat transfer and/or vibration damping. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the Office Action above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741